PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/287,339
Filing Date: 27 Feb 2019
Appellant(s): SINGH et al.



__________________
Glen B. Choi (REG.No. 43,546)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellant argues, see Page 8 states “Accordingly, Skerry and Dumitrescu, alone or in combination, fail to teach or suggest
claim 21’s “one or more cores to: execute a first scheduler using a thread on a first core; and execute a second scheduler using a thread on a second core, wherein the first core is separate from the second core, the first scheduler is to allocate bandwidth for one or more packets of a first class of service, the second scheduler is to allocate bandwidth for one or more packets of a second class of service, and the second class of service is lower than the first class of service.”” Also, The Appellant argues, see Page 9 states “For reasons set forth earlier with respect to claim 21, Dumitrescu fails to teach different cores executing schedulers for different classes of service. Accordingly, Dumitrescu fails to teach or suggest claim 29’s “a first core to execute a first scheduler using a thread; and a second core to execute a second scheduler using a thread, wherein the first core is separate from the second core, the ” Also, The Appellant argues, see Page 10 states “For reasons set forth earlier with respect to claim 21, Dumitrescu fails to teach different cores executing schedulers for different classes of service. Accordingly, Dumitrescu fails to teach or suggest claim 39’s “execute a first scheduler using a thread on a first core and executing a second scheduler using a thread on a second core, wherein the first core is separate from the second core, the first scheduler is to allocate bandwidth for one or more packets of a first class of service, the second scheduler is to allocate bandwidth for one or more packets of a second class of service, and the second class of service is lower than the first class of service.””
The examiner respectfully disagrees since Skerry et al. teach “run-time operations, various software components 524 and firmware components 528 are loaded into system memory 512 and executed on cores 505 as processes comprising execution threads or the like.”(Fig.5 @ 505; Paragraph [0066])
Dumitrescu et al. teach a scheduler (Fig.3A @ 316, Fig.3B @ 316, and Fig.4 @ 400; Paragraph(s) [0056]); For example, “Scheduler 400 is configured to logically group packets into a plurality of hierarchical levels ”(Paragraph [0056]) Further, “Scheduler module 253 is configured utilize to a scheduling hierarchy, e.g., scheduling hierarchy 500, and data structures 248, e.g., data structures 600, in its packet processing operations (i.e., enqueue and dequeue operations). The scheduler module 253 is further configured to exploit the plurality of processor cores 220a, ... , 220n and multi-threading capabilities of network device 200 to improve processing efficiency.”(Fig.2; Paragraph [0072]) Also, “scheduler module 253 may be configured to manage subport traffic class oversubscription. In this embodiment, each subport member pipe may be allocated an equal share of the available bandwidth at run-time for traffic class X at the subport level.”(Paragraph [0137]) For instance, “Scheduler 253 may be further configured to allow lower priority traffic classes to reuse subport bandwidth and/or pipe bandwidth that may be unused by higher priority traffic classes, as described herein.”(Paragraph [0063]) Also, “Scheduler 253 may be configured to schedule traffic classes of a same pipe in strict priority order.”(Paragraph [0064]) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
Conferees:
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                                                                                                                                                                                                                             




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.